Citation Nr: 0513137	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to service connection for disability of 
the right fifth finger.

3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1992 to May 2002.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In its March 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
eczema and assigned an initial noncompensable rating, 
effective May 13, 2003.  The veteran disagreed with that 
rating and perfected an appeal to the Board.  In his 
substantive appeal, (VA Form 9, received in June 2003), 
the veteran stated that he met the criteria for a 10 
percent rating for eczema and should be rated as such.

By a rating action in February 2004, the RO raised the 
veteran's rating for eczema to 10 percent.  The effective 
date of May 13, 2002, was confirmed and continued.  In 
view of the veteran's statement on his substantive 
appeal, the Board considers the 10 percent rating to be a 
full grant of benefits with respect to the issue of an 
increased rating for eczema.  Thus, there is no further 
question or controversy with respect to that issue.  
Accordingly, the Board has no jurisdiction over that 
issue and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  


REMAND

The veteran seeks entitlement to service connection for 
disability of the right wrist, the right fifth finger, 
and the cervical spine.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Accordingly, it is incumbent 
upon the VA to request the veteran's service medical 
records prior to issuing a decision with respect to a 
claim for service connection.

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  However, service 
connection may be granted for a preexisting injury or 
disease when such injury or disease was aggravated by 
service.  A preexisting disease or injury will be 
considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  

In this case, the veteran's initial claim for service 
connection (VA Form 21-526) was received in January 2003.  
Accompanying that claim were copies of a portion of the 
veteran's service medical records.  

In February 2003, the RO informed the veteran of its 
statutory duty to assist him in the development of his 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In part, the RO stated that, 
"If we do not yet have them, we will get your service 
medical records and review them to see if they show you 
had an injury or disease in service."  To date, the 
veteran's service medical records have not been requested 
through official channels.

The copies of the service medical records submitted by 
the veteran show that in September 1994, he sustained an 
injury of the right 5th finger which required pinning.  
In November 1995, he sustained a contusion of the 
forehead, after which he complained of numbness in both 
hands and arms.  In February and June 1996, X-rays and an 
MRI variously revealed a minimal loss of height of C6, 
anteriorly and a probable old fracture; as well as 
congenital abnormalities.  In January 1998 and December 
2000, he sustained cervical strain.  In September 1999, 
he reportedly sustained a fracture of the distal radius.  

The foregoing evidence suggests that prior to service, 
the veteran may have had disability involving his 
cervical spine.  However, the RO has not addressed the 
impact, if any, such pre-service disability may have had 
on the veteran's claim for service connection.  In this 
regard, it should be noted that the VA recently revised 
its regulations with respect to the presumption of 
soundness.  70 Fed. Reg. 23027 (May 4, 2005) (to be 
codified at 38 C.F.R. § 3.304).  That change became 
effective May 4, 2005; and, therefore, the RO has not yet 
had an opportunity to consider the impact, if any, the 
change will have on the veteran's claim.

In March 2003, the veteran underwent a VA orthopedic 
examination, in part to determine whether he had 
disability involving the fifth digit of the right hand, 
the right wrist, and the neck.  If he did present any 
such disability, it was requested that the examiner 
render an opinion as to whether it was at least as likely 
as not that such disability was related to service.  It 
was noted that the veteran's medical records were 
available for review.  

Following the examination, the relevant diagnoses were 
cervical thoracic sprain, 2000; fractured right wrist, 
1999; and fractured fifth digit of the right hand, 1994.  
They were variously found to be asymptomatic or without 
residuals.  It is unclear whether such findings meant 
that the claimed disease or injury in service did not 
result in disability or whether the disease or injury in 
service resulted in disability which was present but 
asymptomatic at the time of the examination.  Further, 
the examiner was not asked to comment as to whether the 
veteran's neck disability had been present prior to 
service; and, if so, whether it had been aggravated in 
service.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for right wrist disability, disability 
of the right fifth finger, and cervical spine disability.  
Accordingly, the case is remanded for the following 
actions:

1.  Through official channels, such 
as the National Personnel Records 
Center (NPRC), request the veteran's 
service medical records.  Such 
records should include, but are not 
limited to, the reports of the 
veteran's examinations performed in 
conjunction with his entry into 
service and in conjunction with his 
discharge from service; hospital 
reports; outpatient treatment 
records; and reports of radiographic 
studies.  The veteran should be 
requested to furnish copies of any 
additional service medical records he 
may have in his possession.  A 
failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain the veteran's 
service medical records through 
official channels must continue until 
it is determined that the requested 
records do not exist or that further 
attempts to obtain such records would 
be futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  When the actions in paragraph 1 
have been completed, schedule the 
veteran for an orthopedic examination 
to determine the nature, etiology, 
and extent of any orthopedic 
disability of the right wrist, right 
fifth finger, and/or cervical spine.  
All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.  In 
so doing, explain to the veteran the 
potential impact for failing to 
report for such an examination.  
38 C.F.R. § 3.655 (2004).  Also 
ensure that the claims folder is made 
available to the examiner for review, 
and that the examiner verifies that 
the claims folder has, in fact, been 
reviewed. 

For each disability of the right 
wrist, right fifth finger, and/or 
cervical spine, found to be present, 
the examiner must identify and 
explain the elements supporting each 
diagnosis.  The examiner must also 
render an opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that such 
disability(s) is the result of any 
event in service, including, but not 
limited to, the right fifth finger 
injury in September 1994; the head 
injury in November 1995; the cervical 
spine strain in January 1998 and 
December 2000; and/or the right wrist 
fracture in 1999.

If neck disability is found, the 
examiner must also comment on whether 
such disability existed prior to the 
veteran's entry in service; and, if 
so, whether, it was aggravated during 
service.  A preexisting injury or 
disease is considered to have been 
aggravated by active military, naval, 
or air service, where there is an 
increase in disability during such 
service, unless there is a finding 
that the increase in disability is 
due to the natural progress of the 
disease.  Temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not sufficient to be 
considered aggravation in service 
unless the underlying condition, as 
contrasted to the symptoms, is 
worsened.  In this regard, the 
examiner must comment on the effect 
of any cervical spine injuries in 
service, including, but not limited 
to, the head injury in November 1995 
and/or the cervical spine strain in 
November 1998 and December 2000.  

The rationale for all opinions must 
be set forth in writing.

3.  When all of the requested actions 
have been completed, undertake any 
other indicated development, and then 
readjudicate the issues of 
entitlement to service-connection for 
right wrist disability; disability of 
the right fifth finger; and cervical 
spine disability.  With respect to 
the cervical spine disability, the RO 
must consider the potential 
applicability of the presumption of 
soundness and the recent changes to 
38 C.F.R. § 3.304.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



